Citation Nr: 1143567	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-20 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right elbow injury. 

2.  Entitlement to a rating in excess of 10 percent for lumbar spine osteoarthritis. 

3.  Entitlement to a rating in excess of 10 percent for left shoulder tendonitis. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to July 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Roanoke, Virginia VA Regional Office, which in pertinent part denied service connection for a right elbow disability, and granted service connection for left shoulder tendonitis rated 10 percent and for lumbar spine osteoarthritis at 0 percent.  An interim (November 2010) rating decision increased the rating for lumbar spine osteoarthritis to 10 percent (effective from the date of award of service connection).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for submission of additional evidence; the abeyance period has lapsed and no additional evidence was received. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

At the August 2011 Travel Board hearing, the Veteran testified that pertinent treatment records, both VA and private, are outstanding.  He testified that he sought regular treatment from his regular primary care physician, Dr. Hilton, for all of the disabilities at issue.  He testified that he has sought treatment from a Dr. Weidman for his elbow (as to which he submitted a single, July 2009, evaluation report).  He also testified that since his retirement from service in 2007, he has received regular check-up examinations every 6 months at the Salem VA Medical Center.  A review of the claims file revealed that there are no treatment records in evidence from Dr. Hilton and the RO does not appear to have attempted to obtain them, or any additional records from Dr. Weidman.  As such treatment/examination records would be pertinent, perhaps critical, evidence in the matters at hand, they must be sought.    
 
The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.   

A review of the claims file found no VA medical records in evidence except for reports of VA examinations afforded pursuant to the claims on appeal.  Records of any VA treatment/evaluation for the disabilities at issue are constructively of record and must be secured.

While the Veteran has been afforded VA medical examinations to determine if he has a current right elbow disability related to service, he contends that the examinations were inadequate and did not take into account all of his reported symptoms and difficulties due to the elbow.  The September 2010 VA examiner noted a lack of treatment history.  However, as the Veteran has testified, there are a number of outstanding post-service treatment records, and the Board finds his testimony that he self-treated the elbow pain throughout his service credible.  Accordingly, another VA examination that includes review/consideration of the outstanding treatment/evaluation records is necessary.

Finally, in light of the Veteran's allegations of more severe manifestations, contemporaneous examinations to assess the severity of his lumbar spine and left shoulder disabilities are necessary..

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the providers of all treatment/evaluation he has received for the disabilities on appeal since his retirement from service (records of which are not already associated with the claims file), and to submit authorizations for release to VA of any such private records, specifically including records from Drs. Hilton and Weidman.

2.  The RO should secure for the record copies of the complete clinical records of the Veteran's treatment/evaluation from the identified sources, and the complete clinical records of any treatment for the disabilities he has received from the Salem VAMC.  The RO should review the records received, and arrange for any further development suggested by the information therein.

3.  The RO should then arrange for an orthopedic examination of the Veteran (by a provider other than the February 2008/September 2010 examiner, if possible) to determine the nature and likely etiology of any right elbow disability, as well as to assess the current severity of his lumbar spine osteoarthritis and left shoulder tendonitis.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination(s).  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  
(a) Please identify (by medical diagnosis) each of the Veteran's right elbow disabilities.

(b) As to each current diagnosed right elbow disability entity, please indicate when such disability was first manifested, based on the record, and whether it is at least as likely as not (a 50% or better probability) related to his service, including as due to injury therein.

(c) Regarding the lumbar spine osteoarthritis, the examiner should be provided a copy of the criteria in the General Rating Formula for Diseases and Injuries of the Spine, and the report of examination must include findings sufficient to consider the criteria for ratings above 10 percent.  

(d) Regarding the left shoulder tendonitis, the findings must include range of motion studies.  The examiner should note/comment on (opine whether objective findings are consistent with subjective complaints) the Veteran's specific complaints of functional impairment due to the shoulder disability.

The examiner must explain the rationale for all opinions offered.  

4.  The RO should then readjudicate the Veteran's claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

